Citation Nr: 0719616	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  02-15 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, as a residual of Agent Orange exposure.   

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for small 
and large bowel resection, to include as a residual of Agent 
Orange exposure.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy, to include as a residual of Agent 
Orange exposure.

4.  Entitlement to service connection for hypertension, to 
include as a residual of Agent Orange exposure. 

5.  Entitlement to service connection for cataracts, to 
include as a residual of Agent Orange exposure.  

6.  Entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.  

During the course of the appeal, the RO has characterized the 
issues with respect to the veteran's peripheral neuropathy, 
hypertension, and cataracts, as whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for peripheral neuropathy secondary to 
diabetes mellitus associated with herbicide exposure, 
entitlement to service connection for hypertension secondary 
to diabetes mellitus associated with herbicide exposure, and 
entitlement to service connection for cataracts secondary to 
diabetes mellitus associated with herbicide exposure.  In 
this regard, in the decision below, although the Board grants 
the claim to reopen the issue of entitlement to service 
connection for diabetes mellitus, as a residual of Agent 
Orange exposure, nevertheless, the Board denies the 
underlying issue of entitlement to service connection for 
diabetes mellitus, as a residual of Agent Orange exposure.  
Thus, given that service connection has not been granted for 
the veteran's claimed diabetes mellitus, the secondary issues 
as characterized by the RO are moot.  Therefore, the 
aforementioned issues on appeal have been characterized as 
set forth on the title page.

The Board notes that in the veteran's September 2002 
substantive appeal, he requested a hearing at a local VA 
office before a member of the Board.  A letter from the RO to 
the veteran, dated in February 2007, shows that at that time, 
the RO had scheduled the veteran for a hearing before the 
Traveling Section of the Board in March 2007.  A notation on 
the letter reflects that the veteran failed to show.

By a May 2006 rating action, the RO granted the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss and assigned a noncompensable disability rating.  
In June 2006, the veteran filed a notice of disagreement, 
disagreeing with the initial rating assigned to the service-
connected bilateral hearing loss.  A statement of the case 
was issued in  January 2007.  There is no indication from the 
information of record that the veteran filed a substantive 
appeal.  Accordingly, the issue of entitlement to an initial 
compensable disability rating for bilateral hearing loss is 
not before the Board for appellate consideration.  

The Board further observes that in March 2007, the veteran's 
representative raised the issue of entitlement to an 
increased rating for post-traumatic stress disorder.  This 
issue has not been developed for appellate consideration and 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  By a July 1985 unappealed rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
diabetes mellitus, as a residual of Agent Orange exposure.  

2.  In November 2001, the veteran filed an application to 
reopen his claim for service connection for diabetes 
mellitus, as a residual of Agent Orange exposure.    

3.  The evidence added to the record since the July 1985 RO 
decision is new, and it relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for diabetes mellitus, as a residual of Agent 
Orange exposure.  

4.  There is no competent medical evidence showing a current 
diagnosis of diabetes mellitus.  

5.  By an unappealed September 1997 rating decision, the RO 
denied the veteran's application to reopen a claim of 
entitlement to service connection for small and large bowel 
resection, to include as a residual of Agent Orange exposure.      

6.  In November 2001, the veteran filed an application to 
reopen his claim for service connection for small and large 
bowel resection, to include as a residual of Agent Orange 
exposure.   

7.  The evidence received since the unappealed September 1997 
rating action, when considered by itself, or in the context 
of the entire record, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for small and large bowel resection, to include as 
a residual of Agent Orange exposure, and it does not raise a 
reasonable possibility of substantiating the claim.  

8.  By an unappealed September 1997 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for peripheral neuropathy, then characterized as 
acute and subacute peripheral neuropathy, to include as a 
residual of Agent Orange exposure.   

9.  In November 2001, the veteran filed an application to 
reopen his claim for service connection for peripheral 
neuropathy, to include as a residual of Agent Orange 
exposure.  

10.  The evidence added to the record since the September 
1997 RO decision is new, and it relates to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for peripheral neuropathy, to include as a 
residual of Agent Orange exposure, and raises a reasonable 
possibility of substantiating the claim.   

11.  Peripheral neuropathy, to include sensory peripheral 
neuropathy of the lower extremities, was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is his peripheral neuropathy, to include 
sensory peripheral neuropathy of the lower extremities, 
otherwise related to the veteran's active duty service, 
including exposure to Agent Orange.  

12.  Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is his 
hypertension otherwise related to the veteran's active duty 
service, including exposure to Agent Orange.

13.  Cataracts were not manifested during the veteran's 
active duty service or for many years thereafter, nor are his 
cataracts otherwise related to the veteran's active duty 
service, including exposure to Agent Orange.

14.  The veteran does not have headaches that are 
attributable to military service.  


CONCLUSIONS OF LAW

1.  The July 1985 rating decision that denied the veteran's 
claim of entitlement to service connection for diabetes 
mellitus, as a residual of Agent Orange exposure, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).    

2.  The evidence received since the July 1985 rating action 
is new and material, and the claim of entitlement to service 
connection for diabetes mellitus, as a residual of Agent 
Orange exposure, is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).   

3.  The veteran does not have diabetes mellitus, as a 
residual of Agent Orange exposure, that was incurred in or 
aggravated by active military service, and service incurrence 
may not be presumed.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.309 (2006).  

4.  The September 1997 rating decision that denied the 
veteran's application to reopen a claim of service connection 
for small and large bowel resection, to include as a residual 
of Agent Orange exposure, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).  

5.  Because the evidence received since the September 1997 
rating decision is not new and material, the claim for 
service connection for small and large bowel resection, to 
include as a residual of Agent Orange exposure, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a) (2006).  

6.  The September 1997 rating decision that denied the 
veteran's claim of entitlement to service connection for 
peripheral neuropathy, then characterized as acute and 
subacute peripheral neuropathy, to include as a residual of 
Agent Orange exposure, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).

7.  The evidence received since the September 1997 rating 
action is new and material, and the claim of entitlement to 
service connection for peripheral neuropathy, to include as a 
residual of Agent Orange exposure, is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

8.  Peripheral neuropathy, to include sensory peripheral 
neuropathy of the lower extremities, was not incurred in or 
aggravate by the veteran's active duty service, nor may it be 
presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2006).    

9.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2006).

10.  Cataracts were not incurred in or aggravated by the 
veteran's active duty service, or presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2006).

11.  Headaches were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by December 2001 and January 2005 letters.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

In addition, in a recent decision, the Court held that, in 
the context of reopening a claim, as here, in addition to 
providing notice of what evidence is needed to reopen the 
claim, VA must also provide notice of the information and 
evidence required to substantiate the veteran's entitlement 
to the underlying compensation benefit.  Kent v. Nicholson, 
20 Vet. App. 1, 9 (2006).  Thus, in order to comply with VCAA 
in this context, the RO must apprise the veteran of what 
constitutes "new and material evidence," as well as what 
evidence will support the underlying claim.  Id.

Despite any inadequate notice provided to the veteran, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the December 2001 and January 2005 letters.  Those notices 
informed the veteran of the type of information and evidence 
that was needed to reopen a previously denied claim and 
substantiate a claim for service connection.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Kent, 20 Vet. App. at 
1.   

Because the Board herein grants the claims to reopen the 
issues of entitlement to service connection for diabetes 
mellitus, as a residual of Agent Orange exposure, and 
entitlement to service connection for peripheral neuropathy, 
to include as a residual of Agent Orange exposure, but denies 
the underlying issues of entitlement to service connection 
for diabetes mellitus, as a residual of Agent Orange 
exposure, and entitlement to service connection for 
peripheral neuropathy, to include as a residual of Agent 
Orange exposure, and denies reopening of the claim for 
service connection for small and large bowel resection, to 
include as a residual of Agent Orange exposure, and denies 
the claims for service connection for hypertension, to 
include as a residual of Agent Orange exposure, cataracts, to 
include as a residuals of Agent Orange exposure, and 
headaches, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.    

The Court in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), continued to recognize that typically a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in December 2001 prior to 
the adjudication of the claims in April 2002.  Additionally, 
the record contains a December 2005 supplemental statement of 
the case following the January 2005 letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).      

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 112.  In this case, this principle has been fulfilled by 
the January 2005 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when such is necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c ).  The 
record contains the veteran's service medical records, VA 
Medical Center (VAMC) outpatient treatment records, private 
medical records, and VA examination reports, dated in March 
2002 and November 2003.  Based on the foregoing, VA satisfied 
its duties to the veteran.       


II.  Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).      

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including diabetes mellitus, cardiovascular- renal 
disease, to include hypertension, and organic diseases of the 
nervous system, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic 
of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus (also known as Type II diabetes mellitus or 
adult-onset diabetes), Hodgkin's disease, multiple myeloma, 
non- Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft- tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).  For the purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e).  The Board further notes that 38 U.S.C. § 
1116(a)(2)(F), as added by § 201(c) of the VEBEA, eliminated 
the requirement that respiratory cancers must be manifested 
within 30 years following service in the Republic of Vietnam.  

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition for which VA has not specifically determined a 
presumption of service connection is warranted.  See 59 Fed. 
Reg. 341-46 (1994); 61 Fed. Reg. 414421 (1996); see also 64 
Fed. Reg. 59232 (1999); 67 Fed. Reg. 42600-42608 (2002).  
More recently, VA clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions: hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See 68 Fed. 
Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.


III.  New and Material Claims

Diabetes Mellitus

By a July 1985 rating action, the RO denied the veteran's 
claim of entitlement to service connection for diabetes 
mellitus, as a residual of Agent Orange exposure, on the 
basis that the veteran's diabetes mellitus, then diagnosed as 
chemical diabetes,  was not incurred in service or within a 
presumptive period following his release from active duty.  
The RO also denied the veteran's claim, in part, because 
diabetes mellitus was not among the disorders that were 
presumed to be associated with Agent Orange exposure.  The 
veteran was provided notice of the decision and of his 
appellate rights.  He did not file a notice of disagreement.  
Therefore, the July 1985 rating decision became final based 
on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2006).

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the July 1985 rating action was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).     

The definition of "new and material evidence" as set forth 
in 38 C.F.R. § 3.156(a) was revised, effective August 29, 
2001.  This new regulation provides: A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  This latest definition of new and 
material evidence only applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). As the veteran 
submitted his current claim to reopen in November 2001, the 
revised version of 3.156 is applicable in this appeal.

The evidence of record at the time of the July 1985 rating 
action consisted of the veteran's service medical records and 
a private medical statement from E.H., M.D., dated in April 
1985.  

The veteran's DD Form 214, Report of Separation from Active 
Duty, shows that he had active military service from August 
3, 1971 to September 11, 1974, and he had 3 years, 10 months, 
and 29 days of active service prior to August 3, 1971, with 
service in Vietnam from June 5, 1969 to August 27, 1970.  The 
veteran's Military Occupational Specialty (MOS) was as a cook 
specialist, and he received the National Defense Service 
Medal, the Vietnam Service Medal, and the Vietnam Campaign 
Medal.

The veteran's service medical records are negative for any 
complaints or findings of diabetes mellitus.  The records 
show that in September 1974, the veteran underwent a 
discharge examination.  At that time, the veteran's endocrine 
system was clinically evaluated as "normal."  

In a private medical statement from Dr. E.H., dated in April 
1985, Dr. H. stated that the veteran had a glucose tolerance 
test which was abnormal.  The veteran did not have any 
symptoms of hypoglycemia at that time.  The impression was 
that the veteran had chemical diabetes, and Dr. H. 
recommended that the veteran be placed on a 1500 calorie 
diabetic diet.  

Evidence submitted subsequent to the July 1985 rating action 
consists of VA examination reports, private medical records, 
and the veteran's written statement in support of his claim.  
Furthermore, since the RO denied service connection in July 
1985, VA has promulgated new regulations which allow service 
connection for diabetes mellitus on a presumptive basis for 
veteran's that served in Vietnam during a prescribed period, 
and who develop type II diabetes mellitus following their 
release from active duty.  Based on this new theory of 
entitlement, the veteran has asserted that his claimed 
diabetes mellitus resulted from exposure to herbicides during 
his service in Vietnam.  In the July 1985 denial, as the 
presumption was not enacted at that time with respect to type 
II diabetes, the RO denied the claim, in part, because 
diabetes mellitus type II, was not considered a presumptive 
disorder.     

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that a change in law can itself 
constitute new and material evidence.  Akins v. Derwinski, 1 
Vet. App. 228, 230 (1991).  In some circumstances, a 
liberalizing law or regulation can serve as the basis for 
reopening a previously denied claim where such creates a new 
basis of entitlement to benefits.  Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993), aff'd 17 F. 3d 368 (Fed. Cir. 1994); 
but cf. Routen v. West, 142 F.3d 1434, 1440 (Fed. Cir. 1998).  
The evidence received since the July 1985 denial includes 
changes to the statutory regulations regarding presumptive 
diseases for veterans who served in Vietnam during the 
Vietnam Era.  This evidence is new in that it was not in 
effect at that time of the July 1985 denial.  In addition, 
the Board finds that this evidence provides a more complete 
picture of the veteran's claimed disability and its origin, 
and thus does bear directly and substantially upon the 
specific matter under consideration and is so significant as 
to warrant reconsideration of the merits of the claim on 
appeal.  Thus, this evidence is new and material and the 
claim is reopened.  38 U.S.C.A. § 5108.               

In view of the Board's decision above, the veteran's claim 
for service connection for diabetes mellitus, as a residual 
of Agent Orange exposure, must be adjudicated on a de novo 
basis without regard to the finality of the prior decision.

As previously stated, in July 1985, the RO denied the 
veteran's original claim for service connection for diabetes 
mellitus, as a residual of Agent Orange exposure.  

Private medical records from the Baptist Hospital show that 
in August 1986, the veteran was hospitalized and underwent 
surgery for an unrelated disorder.  While the veteran was 
hospitalized, he gave a history that he was a borderline 
diabetic.  

In a Statement in Support of Claim (VA Form 21-4138), dated 
in June 1997, the  veteran stated that while he was 
hospitalized for his 1986 surgery, a toxicologist told him 
that there was a poison in his system and that only surgery 
could reveal the type of the poison.  The veteran indicated 
that he declined the surgery at that time, but that he 
believed that the poison was Agent Orange.  According to the 
veteran, it was his opinion that Agent Orange poisoning was 
the cause of most of his health problems.

In June 1997, the RO received a VA Discharge Summary which 
reflects that the veteran was hospitalized from August 1986 
to March 1987, for an unrelated disorder.  Upon admission, it 
was noted that the veteran had a history of diabetes 
mellitus.  

In March 2002, the veteran underwent a VA diabetes mellitus 
examination.  At that time, he stated that he was originally 
diagnosed with diabetes mellitus in the 1980's and had 
controlled his diabetes with his diet.  According to the 
veteran, he did not check his sugar and he saw his doctor 
every three months.  Following the physical examination, the 
examiner stated that although the veteran gave a history of 
diabetes mellitus, there was no evidence or history of 
diabetes in the electronic progress notes, and serum glucoses 
from 1995 until the present had been normal.  

In March 2002, the veteran also underwent a VA eye 
examination.  In regard to past medial history, the examiner 
stated that the veteran had diabetes mellitus for 20 years 
that was diet controlled.  Following the physical 
examination, the examiner stated that the veteran had a 
history of diabetes mellitus and no active diabetic 
retinopathy.  

A VA peripheral nerves examination was also conducted in 
March 2002.  At that time, the examiner stated that the 
veteran was diagnosed with diabetes mellitus type II in 1981.  
The examiner indicated that according to the veteran, his 
diabetes was diet controlled.    

In July 2003, the RO received private medical records, from 
June 1997 to June 1993.  The records show that in June 1997, 
the veteran underwent a physical examination for an unrelated 
disorder.  In regard to the veteran's family history, the 
examiner stated that the veteran was said to be a borderline 
diabetic.  

A VA diabetes mellitus examination was conducted in November 
2003.  At that time, the veteran stated that his diabetes 
mellitus was identified in the "mid 70's."  According to 
the veteran, he had never taken any medicines for his 
diabetes and that he controlled his diabetes by diet.  
Following the physical examination, the examiner stated that 
upon a review of the pertinent evidence of record, he found 
no laboratory data to support the diagnosis of diabetes 
mellitus.  In addition, the examiner reported that the 
veteran was not on any medicines that would be used to treat 
diabetes mellitus.  Thus, the examiner concluded that he 
could not substantiate the diagnosis of diabetes mellitus.  

In November 2003, the veteran also underwent a VA eye 
examination.  In regard to past medial history, the examiner 
stated that the veteran's diabetes mellitus was diagnosed in 
the "mid 70's" and that the veteran did not take any 
medication.  Following the physical examination, the 
diagnosis was diabetes mellitus without retinopathy.  

In November 2003, the veteran underwent a VA neurological 
examination.  At that time, the examiner stated that the 
veteran had a history of diabetes mellitus since the 1970's.  
Following the physical examination, the examiner stated that 
the veteran had mild sensory peripheral neuropathy, and that 
the most likely etiology of the peripheral neuropathy was 
diabetes mellitus.  

In the instant case, the veteran contends that due to his in-
service Agent Orange exposure, he developed diabetes 
mellitus.  In this regard, lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, when the determinative issues involves 
a question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that he currently has diabetes mellitus as a residual 
of Agent Orange exposure is not competent evidence.     

Initially, it is noted that service records confirm that the 
veteran had active service in Vietnam during the Vietnam era.  
Therefore, the veteran is presumed to have been exposure to 
herbicides in service.  38 U.S.C.A. § 1116(f).  

The Board observes that diabetes mellitus, type II, is among 
the diseases that are presumed to be associated with Agent 
Orange exposure.  However, in this case, there is no 
competent medical evidence of record showing a current 
diagnosis of diabetes mellitus, type II.  The Board 
recognizes that in a private medical statement from Dr. E.H., 
dated in April 1985, Dr. H. diagnosed the veteran with 
chemical diabetes.  However, in the veteran's most recent VA 
examinations, dated in March 2002 and November 2003, the 
examiners specifically concluded that the veteran did not 
have diabetes mellitus.  In the March 2002 VA examination, 
the examiner noted that serum glucoses from 1995 until the 
present had been normal.  In addition, in the November 2003 
VA examination, the examiner reported that upon a review of 
the pertinent evidence of record, he found no laboratory data 
to support the diagnosis of diabetes mellitus.  

The Board recognizes that the private medical records from 
the Baptist Hospital, dated in August 1986, the VA Discharge 
Summary, dated in March 1987, the private medical records, 
from June 1997 to June 1993, the VA eye examination reports, 
dated in March 2002 and November 2003, the VA peripheral 
nerve examination report, dated in March 2002, and the VA 
neurological examination report, dated in November 2003, all 
either note a history of diabetes mellitus, or in the cases 
of the VA examination reports, include a diagnosis of 
diabetes mellitus.  However, although either a history of 
diabetes was noted or a diagnosis of diabetes was provided, 
no further comment was offered in any of the aforementioned 
statements.  Such statements constitute little more than a 
recitation of a history provided by the veteran and the mere 
recording of the veteran's reported history in a medical 
record does not transform it into a diagnosis.  In this 
regard, the Court has held that a bare transcription in a 
medical record of the veteran's self-reported history, 
unenhanced by medical analysis, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 405 (1995).  
Thus, these statements are outweighed by the other evidence, 
in particular, the March 2002 and November 2003 VA 
examination reports, which included detailed findings and a 
review of the claims file.  

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In light of the above, the Board finds that there is 
no competent medical evidence of record showing a current 
diagnosis of diabetes mellitus.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for diabetes mellitus, 
as a residual of Agent Orange exposure.  Accordingly, service 
connection for this disability must be denied.     

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).      


Small and Large Bowel Resection

By a February 1997 rating action, the RO denied the veteran's 
original claim of entitlement to service connection for small 
and large bowel resection on the basis that small and large 
bowel resection was not among the disorders that were 
presumed to be associated with Agent Orange exposure, and 
that there was no evidence showing that small and large bowel 
resection was incurred in, or aggravated by, the veteran's 
period of active military service.  In a September 1997 
rating decision, the RO denied the veteran's application to 
reopen a claim of entitlement to service connection for small 
and large bowel resection, to include as a residual of Agent 
Orange exposure.  The veteran was provided notice of the 
decision and of his appellate rights.  He did not file a 
notice of disagreement.  Therefore, the September 1997 rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2006).  
Nevertheless, as previously stated, a claim will be reopened 
in the event that new and material evidence is presented.  
38 U.S.C.A. § 5108.  Because the September 1997 rating action 
was the last final disallowance, the Board must review all of 
the evidence submitted since that action to determine whether 
the veteran's claim for service connection for small and 
large bowel resection, to include as a residual of Agent 
Orange, should be reopened and re-adjudicated on a de novo 
basis.  Evans, 9 Vet. App. at 273.                

As the veteran submitted his current claim to reopen in 
November 2001, the revised version of 3.156 is applicable in 
this appeal.   

The evidence of record at the time of the September 1997 
rating action consisted of the veteran's service medical 
records, private medical records from the Baptist Hospital, 
dated in August 1986, an October 1986 VA examination report, 
VAMC inpatient treatment records, dated in October 1992, a VA 
Discharge Summary, dated in March 1987, and a statement from 
the veteran, dated in June 1997.   

The veteran's service medical records are negative for any 
complaints or findings of digestive problems or small and 
large bowel resection.  The records reflect that in September 
1974, the veteran underwent a discharge examination.  At that 
time, the veteran's abdomen and viscera, and anus and rectum, 
were clinically evaluated as "normal."       

Private medical records from the Baptist Hospital show that 
in August 1986, the veteran was hospitalized with complaints 
of severe lower abdominal pain for 24 hours prior to 
admission.  The initial diagnosis was peritonitis secondary 
to possible ruptured viscus; peritonitis of undetermined 
etiology.  The veteran underwent an exploratory laparotomy, 
with resection of small bowel and also excision of the 
transverse colon, with jejunostomy.  Upon discharge, the 
diagnoses were gangrene of the small and large bowel 
secondary to probable vascular insufficiency, and possible 
Crohn's disease of the small and large bowel.  

In October 1986, the veteran underwent a VA examination which 
was pertinent to an unrelated claim.  Following the physical 
examination, he was diagnosed with short bowel syndrome.  

VAMC inpatient treatment records show that the veteran was 
hospitalized for six days in October 1992.  Upon admission, 
it was noted that the veteran was six years status post a 
small bowel and large bowel partial resection.  He presented 
with a two-day history of no bowel movements, distended 
abdomen, and abdominal pain.  While he was hospitalized, he 
underwent a barium enema and the findings were consistent 
with a small bowel and large bowel resection, but with normal 
findings otherwise.  Upon discharge, the diagnoses were 
partial small bowel obstruction, and status post resection of 
a large amount of the veteran's small bowel and partial large 
bowel in 1986, with resultant megaloblastic anemia and 
malabsorption syndrome.  

In June 1997, the RO received a VA Discharge Summary which 
reflects that the veteran was hospitalized from August 1986 
to March 1987.  Upon admission, it was noted that the veteran 
had recently undergone an exploratory laparotomy and was 
transferred to the VA Medical Hospital for follow-up care.  
The veteran's diagnosis upon discharge was ischemic bowel 
disease.  

In a Statement in Support of Claim, dated in June 1997, the  
veteran stated that while he was hospitalized for his 1986 
surgery, a toxicologist told him that there was a poison in 
his system and that only surgery could reveal the type of the 
poison.  The veteran indicated that he declined the surgery 
at that time, but that he believed that the poison was Agent 
Orange.  According to the veteran, it was his opinion that 
Agent Orange poisoning was the cause of most of his health 
problems.

Evidence submitted subsequent to the September 1997 rating 
action consists of a copy of the April 1985 private medical 
statement from Dr. E.H., copies of the private medical 
records from the Baptist Hospital, dated in August 1986, a VA 
medical statement from B.T.M., Ph.D., M.D., dated in November 
1986, VAMC outpatient treatment records, from April 1987 to 
August 1998, private medical records, from June 1997 to June 
1998, and a VA examination report, dated in March 2002.  

In March 2002, the veteran underwent a VA examination.  
Following the physical examination, the pertinent diagnoses 
were status post partial bowel obstruction, and status post 
resection of small bowel and large bowel in 1986 resulting in 
megaloblastic anemia and malabsorption syndrome.  

In July 2003, the RO received a VA medical statement from Dr. 
B.T.M., dated in November 1986.  In the statement, Dr. M. 
noted that in August 1986, the veteran underwent surgery for 
extensive intra-abdominal abscesses of the small and large 
bowels.  That operation had left the veteran with an exposed 
jejunostomy on his abdominal wall.  According to Dr. M., the 
resulting short-bowel syndrome had rendered the veteran 
entirely dependent on total parenteral nutritional support to 
meet his metabolic needs.  

In July 2003, the RO also received private medical records, 
from June 1997 to June 1998.  The records show that in June 
1997, the veteran underwent a physical examination for an 
unrelated disorder.  Following the examination, the pertinent 
diagnoses were short bowel syndrome and Agent Orange exposure 
in Vietnam.     

In February 2005, the veteran submitted a copy of the April 
1985 private medical statement from Dr. E.H.  

In July 2005, the RO received VAMC outpatient treatment 
records, from April 1987 to August 1998.  In the records, 
there are numerous notations showing that the veteran was 
status post small and large bowel resection.  

In November 2005, the veteran submitted duplicative copies of 
the private medical records from the Baptist Hospital showing 
that he underwent small and large bowel resection in August 
1986.  

In this case, the fact that the veteran had service in 
Vietnam during the Vietnam era is sufficient, in and of 
itself, to presume that he had herbicide exposure while 
there.  However, small and large bowel resection, which was 
performed due to gangrene of the small and large bowels, is 
not among the conditions listed at 38 C.F.R. § 3.309(e).  
Thus, the veteran is not entitled to a grant of service 
connection for small and large bowel resection, specifically 
on a presumptive basis of herbicide exposure.  Here, the 
evidence of record both before and since the RO's September 
1997 rating action merely establishes that the veteran 
underwent small and large bowel resection, and small and 
large bowel resection is not a condition subject to 
presumptive service connection based on herbicide exposure.  
The Board also notes that gangrene is not a condition subject 
to presumptive service connection based on herbicide 
exposure.  

There remains the question of whether the veteran has 
presented new and material evidence to support a claim of 
direct service connection for small and large bowel resection 
on the basis that the small and large bowel resection was 
attributable to service, including the veteran's exposure to 
the herbicides.  In this regard, the Board observes that the 
duplicative copy of the April 1985 private medical statement 
from Dr. E.H., and the duplicative copies of the private 
medical records from the Baptist Hospital, dated in August 
1986, are not "new" in that they were of record at the time 
of the RO's denial in September 1997.  

While the Board acknowledges the veteran's lay statements 
that his small and large bowel resection was related to his 
in-service Agent Orange exposure, such statements do not 
qualify as material evidence because, as a layperson, the 
veteran is not competent to provide a medical opinion about 
causation or a service-illness link.  Epps. Brown, 9Vet. App. 
341, 344 (1996); Espiritu, 2 Vet. App. at 492, 494-95.  That 
is, while the veteran is certainly competent to testify as to 
any symptoms he experienced at any time, without any 
indication in the record that he has the relevant medical 
training, he is not competent to offer an opinion on whether 
an etiological relationship exists between the small and 
large bowel resection and service.  As a result, his 
assertions are not material to the critical issue in this 
case of establishing a service-disability link, which would 
constitute new and material evidence to reopen.      

In regard to the remainder of the evidence submitted in 
support of reopening the veteran's claim, the VA medical 
statement from Dr. B.T.M., dated in November 1986, VAMC 
outpatient treatment records, from April 1987 to August 1998, 
private medical records, from June 1997 to June 1998, and 
March 2002 VA examination report, are all "new" in that 
they were not of record at the time of the RO's September 
1997 rating action.  However, the Board concludes that the 
aforementioned evidence is not "material" because it does 
not raise a reasonable possibility of substantiating the 
veteran's claim.  The veteran's claim for small and large 
bowel resection was originally denied because there was no 
competent medical evidence linking the veteran's small and 
large bowel resection to his period of military service, to 
include in-service Agent Orange exposure.  Such evidence 
remains lacking in this case.  The recently submitted 
evidence does not address the issue of nexus.  While the 
evidence shows that the veteran is status post small and 
large bowel resection, the evidence provides no further 
information about the small and large bowel resection.  The 
evidence does not contain any medical opinion linking the 
veteran's small and large bowel resection to any events or 
occurrences of his military service.  In the June 1997 
private medical record, although the examiner diagnosed the 
veteran with short bowel syndrome and Agent Orange exposure 
in Vietnam, the examiner failed to address the pertinent 
question of whether the veteran's short bowel syndrome was 
related to his Agent Orange exposure.  Thus, the additional 
evidence added to the record since the September 1997 rating 
action does not relate to an unestablished fact necessary to 
substantiate the claim, and as such, the evidence is not 
"material" under 38 C.F.R. § 3.156(a).  Indeed, the newly 
submitted evidence does not raise a reasonable possibility of 
substantiating the claim.     

In light of the above, as none of the evidence added to the 
record since the RO's September 1997 rating decision, either 
by itself or in the context of all the evidence, both old and 
new, is competent medical evidence reflecting the existence 
of a direct etiologic nexus between service, including the 
in-service Agent Orange exposure, and the veteran's diagnosed 
small and large bowel resection, the Board concludes that the 
evidence of record added since the September 1997 rating 
decision does not constitute new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for small and large bowel resection, to include as 
a residual of Agent Orange exposure.  Therefore, the request 
to reopen the claim must be denied. As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 49, 54-56.  


Peripheral Neuropathy

By a September 1997 rating action, the RO denied the 
veteran's original claim of entitlement to service connection 
for peripheral neuropathy, then characterized as acute and 
subacute peripheral neuropathy, to include as a residual of 
Agent Orange exposure, on the basis that there was no 
evidence of a current diagnosis of acute and subacute 
peripheral neuropathy.  The veteran was provided notice of 
the decision and of his appellate rights.  He did not file a 
notice of disagreement.  Therefore, the September 1997 rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2006).  
Nevertheless, as previously stated, a claim will be reopened 
in the event that new and material evidence is presented.  
38 U.S.C.A. § 5108.  Because the September 1997 rating action 
was the last final disallowance, the Board must review all of 
the evidence submitted since that action to determine whether 
the veteran's claim for service connection for peripheral 
neuropathy, to include as a residual of Agent Orange, should 
be reopened and re-adjudicated on a de novo basis.  Evans, 9 
Vet. App. at 273.                

As the veteran submitted his current claim to reopen in 
November 2001, the revised version of 3.156 is applicable in 
this appeal.   

The evidence of record at the time of the September 1997 
rating action consisted of the veteran's service medical 
records.  

The veteran's service medical records are negative for any 
complaints or findings of peripheral neuropathy.  The records 
show that in September 1974, the veteran underwent a 
discharge examination.  At that time, he was clinically 
evaluated as "normal" for neurologic purposes.  

Evidence submitted subsequent to the September 1997 rating 
action consists of a private medical record, dated in April 
1997, and VA examination reports, dated in March 2002 and 
November 2003.     

In March 2002, the veteran underwent a VA examination.  At 
that time, he stated that he had a history of peripheral 
neuropathy.  Specifically, he indicated that he had 
progressive numbness and tingling involving the lower 
extremities over the last year.  The veteran noted that the 
symptoms began in the toes and then gradually progressed to 
involve the calves up to approximately the knees.  According 
to the veteran, he also had intermittent numbness and 
tingling involving both hands over the last year.  The 
paresthesias occasionally radiated to the left forearm.  He 
reported no baseline hand weakness or difficulties with fine 
motor tasks.  Upon sensory examination, there was mild 
decrease in pinprick and temperature sensations of the 
bilateral lower extremities in stocking distribution up to 
mid shin.  Light touch, vibratory, and proprioceptive 
sensations were essentially normal.  There was decreased 
light touch pinprick and temperature sensation in the left L5 
distribution.  Sensory examination was normal in bilateral 
upper extremities.  Romberg sign was negative.  The diagnoses 
were mild sensory neuropathy involving the lower extremities, 
and possible left L5 radiculopathy.        

A VA examination was conducted in November 2003.  At that 
time, the veteran stated that he had a history of diabetes 
mellitus and peripheral neuropathy.  The veteran indicated 
that since 1993, he had experienced intermittent tingling 
sensations in the left arm and hand, and rarely in the right 
hand.  He noted that he developed intermittent tingling and 
burning in the legs and feet thereafter.  On sensory 
examination of the hands, there were no deficits on pinprick 
examination, light touch, and vibration.  Proprioception was 
normal.  On sensory examination of the lower extremities, 
there was mild decreased sensation to light touch and 
pinprick in the left lateral leg and the toes of both feet, 
with normal vibration.  In regard to an impression, the 
examiner stated that the veteran complained of intermittent 
parasthesias in his upper and lower extremities since 1993.  
On physical examination, the veteran had no motor deficits, 
with minimal sensory losses in the left leg and toes.  
According to the examiner, that was consistent with mild 
sensory peripheral neuropathy, and the most likely etiology 
of the neuropathy was diabetes mellitus.      

In February 2005, the RO received a private medical record, 
dated in April 1997.  In the private medical record, it was 
noted that the veteran sought treatment for pain in his legs 
for the past two weeks.  The diagnosis was questionable 
peripheral neuropathy.  

The Board has reviewed the evidence since the September 1997 
rating action and has determined that the VA examination 
reports, dated in March 2002 and November 2003, are new and 
material.  These records were not of record at the time of 
the prior final decision, and to the extent that they reflect 
a current diagnosis of sensory peripheral neuropathy of the 
lower extremities, it is arguable that they are material in 
view of the RO's prior decision that there was no current 
disability.  The Board has determined that such evidence is 
new and relates to an unestablished fact necessary to 
substantiate the merits of the claim, and raises a reasonable 
possibility of substantiating the claim.  The claim, 
therefore, is reopened.  38 U.S.C.A. § 5108.  

In view of the Board's decision above, the veteran's claim 
for service connection for peripheral neuropathy, to include 
as a residual of Agent Orange exposure, must be adjudicated 
on a de novo basis without regard to the finality of the 
prior decision.

The veteran served on active duty from September 1967 to 
September 1974, during which he served a tour of duty in 
Vietnam.  Service medical records show no complaints, 
clinical findings, or diagnosis of peripheral neuropathy, to 
include sensory peripheral neuropathy of the lower 
extremities.  In March 2002, over 27 years after the 
veteran's separation from the military, he was first 
diagnosed with sensory peripheral neuropathy of the lower 
extremities.  In this regard, his condition does not meet the 
definition of "acute and subacute peripheral neuropathy" 
under the presumptive regulations because there is no 
evidence that his condition appeared within weeks or months 
of exposure to an herbicide agent and resolved within two 
years of the date of onset.  38 C.F.R. § 3.309(e).  In fact, 
regarding the veteran's currently diagnosed sensory 
peripheral neuropathy of the lower extremities, the Board 
notes that chronic persistent peripheral neuropathy has been 
expressly identified as not being included in the presumption 
for exposure to herbicides.  Therefore, the Agent Orange 
presumption for service incurrence is not applicable in the 
instant case.  It is also noted that the claimed condition is 
not shown to have manifested within the year after active 
service (i.e., by September 1975); therefore, service 
connection on a presumptive basis under 38 C.F.R. § 3.309(a) 
is not warranted.

Although the veteran does not have a disease subject to 
presumptive service connection based on Agent Orange 
exposure, as previously noted, service connection might be 
established alternatively by satisfactory proof of direct 
service connection.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, after a thorough review of the 
record, the Board finds that there is no competent medical 
evidence that the veteran's peripheral neuropathy, to include 
sensory peripheral neuropathy of the lower extremities, is 
related to service including presumed exposure to a herbicide 
in the Republic of Vietnam.

In the instant case, there is no competent medical evidence 
of record which shows a connection between the veteran's 
peripheral neuropathy, to include sensory peripheral 
neuropathy of the lower extremities, and his period of active 
military service, including in-service Agent Orange exposure.  
As previously stated, the veteran's service medical records, 
including his September 1974 discharge examination, are 
negative for any complaints or findings of peripheral 
neuropathy, to include sensory peripheral neuropathy of the 
lower extremities.  The first medical evidence of record of 
peripheral neuropathy is in March 2002, over 27 years after 
the veteran's separation from the military.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  In the March 2002 and November 2003 VA 
examination reports, the veteran was diagnosed with sensory 
peripheral neuropathy of the lower extremities.  The Board 
recognizes that in the November 2003 VA examination report, 
the examiner opined that the most likely etiology of the 
veteran's neuropathy was diabetes mellitus.  In this regard, 
the Board's decision above denies the veteran's claim for 
service connection for diabetes mellitus on the basis that 
there is no competent medical evidence of a current diagnosis 
of diabetes mellitus.  However, regardless of whether the 
examiner from the veteran's November 2003 VA examination 
linked the veteran's sensory peripheral neuropathy of the 
lower extremities to the claimed diabetes mellitus, the fact 
remains that there is no competent medical evidence of record 
linking the veteran's sensory peripheral neuropathy of the 
lower extremities to service, to include in-service Agent 
Orange exposure.           

The only evidence of record supporting the veteran's claim is 
his own lay opinion that he has peripheral neuropathy, to 
include sensory peripheral neuropathy of the lower 
extremities, that is related to his period of service, 
specifically to in-service Agent Orange exposure.  However, 
the veteran has not been shown to possess the training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation, and his opinion thus does 
not constitute competent medical evidence.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); Espiritu, 2 Vet. App. at 492, 494-95. 

In light of the above, the Board concludes that credible 
evidence demonstrates that the veteran's peripheral 
neuropathy, to include sensory peripheral neuropathy of the 
lower extremities, became manifest years after his service 
and has not been medically linked to service, including Agent 
Orange exposure.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for peripheral neuropathy, to include 
sensory peripheral neuropathy of the lower extremities, 
including as a residual of Agent Orange exposure.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt doctrine does not apply.  Gilbert, 1 
Vet. App. at 49.  


IV.  Service Connection Claims

Hypertension and Cataracts

The veteran contends that he currently has hypertension and 
cataracts that are related to his period of active military 
service, specifically to in-service exposure to Agent Orange.  

The Board notes that hypertension and cataracts are not among 
the disorders that are presumed to be associated with Agent 
Orange exposure.  Therefore, the Agent Orange presumption for 
service incurrence is not applicable to these claims.  It is 
also noted that the veteran's hypertension is not shown to 
have manifested within the year after active service (i.e., 
by September 1975); therefore, service connection on a 
presumptive basis under 38 C.F.R. § 3.309(a) is not 
warranted.  

Although the veteran does not have a disease subject to 
presumptive service connection based on Agent Orange 
exposure, as previously noted, service connection might be 
established alternatively by satisfactory proof of direct 
service connection.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, after a thorough review of the 
record, the Board finds that there is no competent medical 
evidence that either the veteran's hypertension, or his 
cataracts, is related to service including presumed exposure 
to a herbicide in the Republic of Vietnam.

The veteran's service medical records are negative for any 
complaints or findings of hypertension or cataracts.  The 
records reflect that in September 1974, the veteran underwent 
a discharge examination.  At that time, the veteran's heart, 
vascular system, and eyes, were clinically evaluated as 
"normal."  The first clinical evidence of hypertension is 
in March 2002, over 27 years after the veteran's separation 
from the military.  In the March 2002 VA examination report, 
the examiner noted that according to the veteran, he was 
diagnosed with hypertension just a few months ago and was put 
on medication.  Following the physical examination, the 
diagnosis was hypertension.  Subsequent VAMC outpatient 
treatment records show intermittent treatment for the 
veteran's hypertension.  In the November 2003 VA examination 
report, the examiner stated that according to the veteran, he 
was initially diagnosed with hypertension in 2001 and 
medication was started at that time.  Following the physical 
examination, the diagnosis was hypertension.  In addition, 
the first clinical evidence of cataracts is also in March 
2002, over 27 years after the veteran's separation from the 
military.  In the March 2002 VA examination report, the 
examiner diagnosed the veteran with cortical cataracts in 
both eyes.  In the November 2003 VA examination report, the 
examiner noted that upon physical examination, there were no 
significant cataracts.      

The only evidence of record supporting the veteran's claims 
is his own lay opinion that he has hypertension and/or 
cataracts that are related to his period of service, 
specifically to in-service Agent Orange exposure.  However, 
the veteran has not been shown to possess the training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation, and his opinion thus does 
not constitute competent medical evidence.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); Espiritu, 2 Vet. App. at 492, 494-95.

In light of the above, the Board finds that there is no 
competent medical evidence of record which links the 
veteran's currently diagnosed hypertension and/or cataracts 
to service, to include in-service Agent Orange exposure.  
This lack of cognizable evidence is particularly dispositive 
as the first medical evidence of record for treatment for 
symptomatology of these disorder is more than 27 years after 
his separation from the military.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000).  
As there is no evidence of hypertension and/or cataracts in 
service, or hypertension within one year subsequent to 
service discharge, and there is no evidence which provides 
the required nexus between military service and hypertension 
and cataracts, service connection for these disorders is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49 (1990).          


Headaches

Factual Background

The veteran's service medical records are negative for any 
complaints or findings of headaches.  The records show that 
in September 1974, the veteran underwent a discharge 
examination.  At that time, the veteran's head, face, neck, 
and scalp were clinically evaluated as "normal."  In 
addition, the veteran was clinically evaluated as normal for 
neurologic purposes.  

In August 1984, the veteran underwent a VA Agent Orange 
examination.  At that time, he stated that he had headaches 
from ages 19 to 27 years.  

In November 2001, the veteran filed a claim for service 
connection for headaches.  

VAMC outpatient treatment records, from October 1999 to April 
2006, show that in November 2002, the veteran was treated for 
complaints of a left sided headache for the past day.  The 
assessment was headaches.  

A VA examination was conducted in November 2003.  At that 
time, the examiner noted that according to the veteran, after 
returning from Vietnam, he began developing headaches in the 
crown of his head and occipital area.  The headaches were 
described as sharp and non-radiating, occurring three to four 
times a month.  The veteran did not recall any nausea, 
vomiting, or blurred vision.  There was some photophobia but 
no other aggravating factors.  Sleep offered some relief.  
Over-the-counter nonsteroidal anti-inflammatory drugs 
(NSAIDS), such as aspirin, were used to alleviate symptoms, 
and the veteran denied going to sick call or seeking medical 
attention for the headaches.  The veteran noted that in the 
1980's and early 1990's, the headaches decreased to an 
occurrence of two to three times a year.  In 1997, they began 
to reoccur about once a month.  According to the examiner, 
the veteran described these headaches as severe, frontal 
headaches which migrated posteriorly to the occipital area, 
with accompanying photophobia.  The veteran still denied 
nausea or vomiting.  The headaches lasted for days, with 
decreased intensity while sleeping, and intensifying during 
the waking hours.  

Upon neurological examination, the veteran was alert and 
oriented.  His cranial nerves were intact.  The cerebellar 
examination was unremarkable.  In regard to an impression, 
the examiner stated that the veteran complained of headaches 
involving the crown and occipital regions.  According to the 
examiner, the headaches that the veteran described during 
military service were different from the current severe 
headaches that began frontally and migrated to the occipital 
area, and lasted for days.  Nevertheless, both were most 
likely tension headaches, although one could not exclude a 
migraine component to the veteran's current headaches.  The 
examiner indicated that it could not be distinguished whether 
those represented a change in character of life-long tension 
headaches, which began during the veteran's military service, 
or, equally likely, unrelated headaches.  According to the 
examiner, the veteran was currently having partially 
disabling headaches which lasted up to a few days, once a 
month.       






Analysis

After reviewing the evidence of record, the Board finds that 
the veteran's currently diagnosed headaches are not the 
result of injury or disease incurred in, or aggravated by, 
his military service.  In this regard, the veteran's service 
medical records, including his September 1974 discharge 
examination, are negative for any complaints or findings of 
headaches.  The first evidence of treatment for headaches is 
in November 2002, approximately 28 years after the veteran's 
separation from the military.  Although the veteran contends 
that he has experienced headaches since his period of time in 
the military, there is no evidence of continuity of 
symptomatology of any headaches since service discharge. The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and evidence of post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In addition, there is no competent medical evidence of record 
that suggest a causal relationship between the veteran's 
current headaches and his period of service.     

The Board recognizes that in the veteran's November 2003 VA 
examination, the examiner referred to headaches that the 
veteran described during military service.  Thus, this 
history of headaches during service was clearly furnished by 
the veteran.  To the extent that such history can be 
construed as an opinion of service origin for headaches, the 
Board is not bound to accept medical opinions that are based 
on history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  In this case, as 
noted above, the service medical records, to include the 
discharge examination, are negative for any complaints or 
findings of headaches.  In addition, there is no such 
evidence post-service until decades after the veteran's 
discharge from active duty.  The Board also notes that given 
that the examiner indicated that it could not be 
distinguished whether the veteran's current headaches 
represented a change in character of life-long tension 
headaches, which began during the veteran's military service, 
or, equally likely, unrelated headaches, to the extent that 
the opinion from the examiner is offered to show that the 
veteran's currently diagnosed headaches are related to his 
period of service, the Board finds that the opinion is 
speculative, and a finding of service connection may not be 
based on a resort to speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2006); see also Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992) (holding that evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).      

The Board has also considered the veteran's statements that 
he experienced headaches during service, and that his current 
headaches are related to his period of service.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno, 6 Vet. App. at 465; see also 
Falzone, 8 Vet. App. at 398, 405.  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu, 
2 Vet. App. at 492.  The evidence does not show that the 
veteran possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his currently 
diagnosed headaches are related to service is not competent 
evidence.  

In light of the above, the Board finds that there is no 
competent medical evidence of record which links the 
veteran's currently diagnosed headaches to service, or to any 
incident of service, despite his assertion that such a causal 
relationship exists.  This lack of cognizable evidence is 
particularly dispositive as the first medical evidence of 
record for treatment for symptomatology of this disorder is 
more than 28 years after his separation from the military.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 
1330 (Fed. Cir. 2000).  As there is no evidence of headaches 
in service, or headaches within one year subsequent to 
service discharge, and there is no evidence which provides 
the required nexus between military service and headaches, 
service connection for headaches is not warranted.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49 (1990).       

ORDER

New and material evidence having been submitted, the claim 
for service connection for diabetes mellitus, as a residual 
of Agent Orange disease, is reopened.

Service connection for diabetes mellitus, as a residual of 
Agent Orange disease, is denied. 

The appeal seeking to reopen a claim for service connection 
for small and large bowel resection, to include as a residual 
of Agent Orange exposure, is denied.

New and material evidence having been submitted, the claim 
for service connection for peripheral neuropathy, to include 
as a residual of Agent Orange disease, is reopened.

Service connection for peripheral neuropathy, to include 
sensory peripheral neuropathy of the lower extremities, 
including as a residual of Agent Orange disease, is denied.  

Service connection for hypertension, to include as a residual 
of Agent Orange exposure, is denied. 

Service connection for cataracts, to include as a residual of 
Agent Orange exposure, is denied.  

Service connection for headaches is denied.

____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


